 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WEBSTER LEE,                                       Case No. 1:18-cv-01590-JDP

12                       Petitioner,
                                                         ORDER TRANSFERRING CASE TO THE
13           v.                                          SACRAMENTO DIVISION OF THE
                                                         EASTERN DISTRICT OF CALIFORNIA
14    ROBERT NEUSCHMID,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding without counsel, has filed a habeas corpus action

18   under 28 U.S.C. § 2254. The petitioner is challenging a conviction from Sacramento County,

19   which is part of the Sacramento Division of the United States District Court for the Eastern

20   District of California. Therefore, the petition should have been filed in the Sacramento Division.
21          Under Local Rule 120(f), a civil action which has not been commenced in the proper court
22   may, on the court’s own motion, be transferred to the proper court. Therefore, this action will be
23   transferred to the Sacramento Division.
24          ORDER
25          It is hereby ordered that:
26          1. This action is transferred to the United States District Court for the Eastern District of
27   California sitting in Sacramento; and
28          2. All future filings shall reference the new Sacramento case number assigned and shall
                                                        1
 1   be filed at:
                                    United States District Court
 2                                  Eastern District of California
                                    501 “I” Street, Suite 4-200
 3                                  Sacramento, CA 95814
 4
     IT IS SO ORDERED.
 5

 6
     Dated:         November 23, 2018
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
